DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 and I in the reply filed on 11/19/2021 is acknowledged.  Applicant’s traverse of the requirement for election of species is noted, asserting that there is no serious burden on the examiner to examine all claims.  The traverse has been carefully considered, but is not persuasive because the reasons proffered do not appear germane to the propriety of a requirement f, election of species.  The sections of the manual cited relate to restriction, not a requirement f, election of species, which is clearly covered in section 808.01(a). Once the claims are determined to be directed to mutually patentable inventions and the Office requires an election of species, a persuasive traverse is an admission that applicant does not find the claimed species are patentable, one over the other.  Having not done so, the reasons presented are not persuasive.  Applicant is not entitled to examination of multiple independent inventions in one application.  Moreover, examination of the independent inventions herein would clearly present a burden because the searches will not be coextensive.  Accordingly, the requirement is repeated and made final.  Species 1 and III will be combined if applicant will stipulate that they are obvious over each other.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The following title is suggested: METHOD FOR PREPARING A BEVERAGE.
The abstract of the disclosure is objected to because the abstract does not describe a method for preparing a beverage sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoakim et al (US 8916215).
Claim 30.   Yoakim discloses
	rotationally driving the capsule (1 is rotationally driven by 27) at an adjustable rotational speed while feeding liquid (21) into the capsule (the device comprises a rotating capsule holder 10, a driving means 27, and a collector 11 onto which the centrifuged liquid impacts and drained through a beverage outlet 12. The driving means 27 can be a rotary motor which is linked to the capsule holder 10), and
draining the beverage produced in the capsule by a beverage draining means (12), wherein flow resistance of the beverage draining means is modified by at least one valve (23),
	wherein a state of the at least one valve is controlled by external valve operating means (16-17 & 26) to modify the flow resistance of the beverage draining means while draining the beverage (The valve 23 is designed to close under the force of a resilient closure load obtained by a load generating system 16, 17 comprising a preferably spring-biasing element 16. The spring-biasing element 16 applies a predefined resilient load onto the enclosing member 15. The load primarily distributes itself along the pressing surface 15a of the valve portion 15 acting in closure against the annular surface of the valve portion of rim 3.), wherein the external valve operating means applies a force from outside the beverage draining means (Fig. 3), wherein a magnitude of the force is not based on the beverage flowing inside the beverage draining means (It is to be understood that the force acting on the rim 3 of the capsule 1 by pressing surface 15a can be adjusted by the geometry of the rim 3 such as e.g. the thickness h of the rim 3. Hence, in particular the exerted back-pressure acting on the rim 3 can be adjusted by adapting the thickness h of the rim 3 to predefined values thereof. Thereby, a higher back-pressure can be obtained by a larger thickness h, since this leads to a higher compression of the spring biasing element 16 which then exerts a higher force onto the pressing surface 15a. Correspondingly, a lower value for thickness h leads to a lower compression of the spring biasing element 16 and thus, to a relative lower force acting on the pressing surface 15a, so a lower back-pressure. Hence, the thickness h is preferably designed to increase for obtaining a resulting higher back-pressure.  Accordingly, in a simple mode of the invention, due to a particular adjustment of the back-pressure, as described, the resulting flow rate is set e.g. dependent on the type of capsules (e.g., 1A, 1B or 1C) inserted in the device.  Thereby, the present invention constitutes a built-in solution according to which the spring load of the enclosing member 15 enclosing the capsule 1 in a device does not have to be externally manipulated for each beverage preparation procedure in which a beverage of different nature is to be prepared. Instead, the spring load is preferably held at a constant predefined value in order to enable an accurate adjustment of the back-pressure by means of the variation of the geometry of the rim 3 of the capsule. Hence, a more convenient and reliable adjustment of the back-pressure onto the capsule during beverage brewing in a system according to the present invention is enabled.  Thereby, the device preferably comprises sensing means 26 designed to interact with the identifying means of the capsule.  As illustrated in FIG. 3, the sensing means 26 of the device can be a pressure sensor connected to the load generating means 16, 17 of the device. The sensing means 26 are preferably connected to a control means 25 of the device in order to provide information related to the present back-pressure acting onto the rim 3 of the engaged capsule, i.e., pressure or force value. Thereby, the control means 25 are preferably connected to at least the drive means 27, the pump 20 and the heating means 19. Thus, the brewing parameters such as the rotational speed of the motor 27, the temperature, the pressure and/or the volume of the liquid provided to the capsule during the beverage production process may be adjusted dependent on the provided information of the sensing means 26. In particular, the thickness h of the rim 3 is designed to vary the resulting back-pressure of valve 23 in order to adapt the brewing parameters of the particular beverage to be prepared. Furthermore, in function of the sensed information by the pressure sensors 26, the rotational speed is adjusted at the desired value that corresponds to a desired flow rate. As a result, different speeds or speed ranges can be selected as function of the sensed information by the sensing means 26. Selection of the speed is provided in the control unit 25 which controls in return the rotary motor 26 and if necessary the flow rate of the pump 20 to ensure sufficient supply of liquid in the capsule as a function of the selected speed.  In a different mode (not illustrated), the pressure sensing means can be replaced by one or more distance sensors. For example, the thickness h of the rim can be sensed directly or indirectly. For example, the length variation of the load generating means 16, 17 (e.g. spring length) can be sensed by distance sensor and provided as information to the control unit 25 for adjusting the brewing parameters, e.g., the rotation speed and/or volume of injected liquid.).
Claim 34.   Yoakim discloses that the at least one valve comprises a compressible beverage conduit (The valve 23 is designed to close under the force of a resilient closure load obtained by a load generating system 16, 17 comprising a preferably spring-biasing element 16. The spring-biasing element 16 applies a predefined resilient load onto the enclosing member 15. The load primarily distributes itself along the pressing surface 15a of the valve portion 15 acting in closure against the annular surface of the valve portion of rim 3. Such surface may also be a simple annular contact line. Therefore, the valve 23 normally closes off the flow path for the centrifuged liquid until a sufficient pressure is exerted on the upstream area of the valve by the centrifuged liquid exiting through the orifices created by the perforating elements 24. It should be noted that the valve of the device can be designed as a single rubber-elastic member which combines the spring-biasing function and the pressing surface 15a.), and the external valve operating means comprises a valve actuator (the pressure sensing means can be replaced by one or more distance sensors. For example, the thickness h of the rim can be sensed directly or indirectly. For example, the length variation of the load generating means 16, 17 (e.g. spring length) can be sensed by distance sensor and provided as information to the control unit 25 for adjusting the brewing parameters, e.g., the rotation speed and/or volume of injected liquid.).
Allowable Subject Matter
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726